Case: 19-11364     Document: 00515643390          Page: 1    Date Filed: 11/18/2020




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                  November 18, 2020
                                   No. 19-11364
                                                                     Lyle W. Cayce
                                                                          Clerk
   Ricky Jones,

                                                            Plaintiff—Appellant,

                                       versus

   Lubbock County Hospital District, doing business as
   University Medical Center,

                                                            Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 5:18-CV-151


   Before Stewart, Duncan, and Wilson, Circuit Judges.
   Per Curiam:*
          Plaintiff Ricky Jones sued his former employer, Lubbock County
   Hospital District, doing business as University Medical Center (“UMC”),
   for two alleged violations of the Americans with Disabilities Act (“ADA”),
   42 U.S.C. § 12101 et seq. He claimed UMC denied him a reasonable


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-11364      Document: 00515643390          Page: 2   Date Filed: 11/18/2020




                                    No. 19-11364


   accommodation for his breathing disability, then fired him because of that
   disability. The district court granted UMC summary judgment on both
   claims, but we find that a material fact dispute remains as to the first. We
   therefore AFFIRM in part, VACATE in part, and REMAND for further
   proceedings on Jones’s reasonable-accommodation claim.
                                         I.
          Jones worked at UMC as a respiratory therapist from 1984 to 2017. He
   suffers breathing problems from asthma and bronchiectasis and relies on
   supplemental oxygen. Beginning in August 2016, he asked the hospital to
   accommodate his condition by letting him wear a portable oxygen device
   while working. UMC denied this request.
          According to Jones, he needed only to wear an 18-inch-long oxygen
   tank in an over-the-shoulder harness. But Jones’s supervisor, Robert Lopez,
   believed the device would hamper patient care, especially when multiple
   workers attended a single patient, or could malfunction. Jones disagreed,
   maintaining the device would neither restrict his movements nor impede
   proper care. As to concerns about device failure, Jones countered
   malfunction was unlikely and, even if it happened, he still could have
   completed a full shift.
          Jones first requested this accommodation in August 2016. After the
   request was denied, he worked for about four days—while wearing the
   device—and was able to perform all his duties without issue. Jones then took
   a few weeks of leave to regain strength. Around that time, he applied for and
   was offered a secretarial position in the hospital. After his leave, though, he
   was strong enough to work without oxygen assistance and so declined the
   offer. He worked as a therapist for several more months, but after a bout of
   pneumonia in January 2017, his condition worsened and required around-
   the-clock oxygen. Jones renewed his request to wear the device, was denied,




                                         2
Case: 19-11364     Document: 00515643390           Page: 3   Date Filed: 11/18/2020




                                    No. 19-11364


   and began a second period of leave on January 23, 2017. He then sought other
   work around the hospital but found no openings. In March 2017, as his leave
   ran out, he made one more unsuccessful accommodation request and then
   gave two weeks’ notice.
          On March 23, 2017, before the two weeks expired, Jones’s supervisor
   fired him over messages he sent to former hospital employees that allegedly
   violated UMC’s policy against gossip. Jones had undergone disciplinary
   counseling for gossiping in September 2016 and had signed a document
   warning that further violations could result in termination. He claimed his
   messages did not violate any employment policies and were instead a pretext
   to fire him and prevent his return to work if he later became healthy enough
   to do so.
          Jones timely filed a complaint with the EEOC, which closed its
   investigation without a finding of discrimination. He then filed a complaint
   in federal district court, alleging two ADA claims and an age discrimination
   claim he later dropped. The district court granted UMC summary judgment
   on both ADA claims. It found that Jones’s request to wear an oxygen device
   was not reasonable, and that UMC was not obligated to provide any other
   accommodation, such as a transfer, because Jones had not requested one. It
   also held that Jones had failed to show evidence that UMC’s stated reason
   for firing him was a pretext for discrimination. Jones timely appealed.
                                        II.
          We review a summary judgment de novo, viewing the evidence in the
   light most favorable to the nonmoving party. E.E.O.C. v. LHC Grp., 773 F.3d
688, 694 (5th Cir. 2014) (citation omitted). “The court shall grant summary
   judgment if the movant shows that there is no genuine dispute as to any
   material fact and the movant is entitled to judgment as a matter of law.”
   Fed. R. Civ. P. 56(a). Such a dispute exists when the “evidence is such




                                         3
Case: 19-11364      Document: 00515643390           Page: 4   Date Filed: 11/18/2020




                                     No. 19-11364


   that a reasonable jury could return a verdict for the nonmoving
   party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986); LHC Grp.,
773 F.3d at 694. When assessing whether a dispute of material fact exists,
   “we consider all of the evidence in the record but refrain from making
   credibility determinations or weighing the evidence.” Turner v. Baylor
   Richardson Med. Ctr., 476 F.3d 337, 343 (5th Cir. 2007) (citing Reeves v.
   Sanderson Plumbing Prods., Inc., 530 U.S. 133, 150 (2000)).
                                         III.
          Jones alleges two violations of the ADA: failure to accommodate his
   disability and discriminatory firing. The ADA provides that employers shall
   not “discriminate against a qualified individual on the basis of disability in
   regard to . . . discharge of employees . . . and other terms, conditions, and
   privileges of employment.” 42 U.S.C. § 12112(a). Such discrimination
   includes “not making reasonable accommodations to the known physical or
   mental limitations of an otherwise qualified individual with a disability.” Id.
   § 12112(b)(5)(A); see LHC Grp., 773 F.3d at 703 n.6 (distinguishing “failure-
   to-accommodate” and “disparate treatment” as separate ADA claims). We
   address Jones’s two claims in turn.
                                         A.
          To prevail on a failure-to-accommodate claim, a plaintiff must prove
   three statutory elements: “(1) the plaintiff is a ‘qualified individual with a
   disability;’ (2) the disability and its consequential limitations were ‘known’
   by the covered employer; and (3) the employer failed to make ‘reasonable
   accommodations’ for such known limitations.” Feist v. La., Dep’t of Just.,
   Office of the Att’y Gen., 730 F.3d 450, 452 (5th Cir. 2013). The parties dispute
   only the third prong: whether UMC failed to make a reasonable
   accommodation for Jones’s known disability.




                                          4
Case: 19-11364      Document: 00515643390           Page: 5     Date Filed: 11/18/2020




                                     No. 19-11364


          The ADA does not define “reasonable accommodation” but
   illustrates the term with this non-exclusive list of examples:
          (A) making existing facilities used by employees readily
          accessible to and usable by individuals with disabilities; and
          (B) job restructuring, part-time or modified work schedules,
          reassignment to a vacant position, acquisition or modification
          of equipment or devices, appropriate adjustment or
          modifications of examinations, training materials or policies,
          the provision of qualified readers or interpreters, and other
          similar accommodations for individuals with disabilities.
   42 U.S.C. § 12111(9). A plaintiff bears the burden of proving the
   reasonableness of an accommodation in his prima facie case. Riel v. Elec. Data
   Sys. Corp., 99 F.3d 678, 683 (5th Cir. 1996). Whether a proposed
   accommodation is reasonable is generally a fact issue. Id.
          We hold that Jones has shown a triable fact issue as to whether UMC
   failed to reasonably accommodate his disability by allowing him to use a
   portable oxygen device while working. Jones offered evidence that he could
   wear the device without interfering with his own work or that of other
   caregivers, that malfunction did not pose any risk, and that he used the device
   at his job for several days without issue. By contrast, UMC presented
   evidence that allowing Jones this accommodation would have interfered with
   patient care. The district court’s summary judgment order resolved this
   question in UMC’s favor, reasoning that in light of UMC’s concerns about
   impeding patient care, Jones had failed to create a genuine fact dispute that
   his requested accommodation was reasonable under the circumstances. This
   was error. On the record before us, whether the device would have been a
   reasonable accommodation was “for the trier of fact.” Riel, 99 F.3d at 683;
   see also, e.g., Stokes v. Nielsen, 751 F. App’x 451, 456 (5th Cir. 2018); Hill v.
   Assocs. for Renewal in Educ., Inc., 897 F.3d 232, 238–39 (D.C. Cir. 2018).
   While Jones primarily relied on his own declaration as evidence, that



                                           5
Case: 19-11364         Document: 00515643390              Page: 6       Date Filed: 11/18/2020




                                          No. 19-11364


   submission is “certainly appropriate for review” on summary judgment. See
   E.E.O.C. v. WC&M Enters., 496 F.3d 393, 398 (5th Cir. 2007). We cannot
   weigh the evidence or make credibility determinations at this stage. See
   Heinsohn v. Carabin & Shaw, P.C., 832 F.3d 224, 245 (5th Cir. 2016). The
   district court therefore erred by granting summary judgment on Jones’s
   reasonable-accommodation claim. 1
                                                B.
           “In a discriminatory-termination action under the ADA, the
   employee may either present direct evidence that she was discriminated
   against because of her disability or alternatively proceed under the
   burden-shifting analysis first articulated in McDonnell Douglas Corp. v.
   Green, 411 U.S. 792 (1973), a Title VII case.” LHC Grp., 773 F.3d at 694
   (citation modified). Direct evidence is “evidence that, if believed, proves the
   fact of discriminatory animus without inference or presumption.” Rodriguez
   v. Eli Lilly & Co., 820 F.3d 759, 765 (5th Cir. 2016) (citation omitted). Under
   the McDonnell Douglas framework, a plaintiff must first make a prima facie
   showing of discrimination, which the defendant must then rebut “by
   articulating legitimate business reasons for the adverse action.” Id. (citing
   LHC Grp., 773 F.3d at 701). If the defendant does so, the plaintiff must then
   show those reasons were pretextual, by showing the proffered explanation is
   “false or unworthy of credence,” or that his disability was still a “motivating
   factor in the decision” to fire him in spite of any other proffered reasons.
   LHC Grp., 773 F.3d at 702 (citation omitted). Evidence of pretext must be


           1
             UMC could have also discharged its duty under the ADA by providing Jones an
   alternative accommodation. See, e.g., Griffin v. United Parcel Serv., Inc., 661 F.3d 216, 224
   (5th Cir. 2011). The record reflects that UMC offered Jones a different hospital job around
   August 2016, but at that time Jones was evidently still able to work as a therapist without
   using oxygen during his shifts. By the time of Jones’s later requests for accommodation,
   however, it appears from the record that neither this job nor any other was available.




                                                6
Case: 19-11364       Document: 00515643390          Page: 7   Date Filed: 11/18/2020




                                     No. 19-11364


   substantial. Laxton v. Gap Inc., 333 F.3d 572, 579 (5th Cir. 2003). Under
   either approach—direct evidence or McDonnell Douglas—Jones’s claim fails.
            As direct evidence of discriminatory firing, Jones offers only UMC’s
   alleged failure to accommodate. But Jones offers no evidence to connect the
   two. His argument would require us to infer, without evidence, that his
   eventual firing was connected to his earlier requests for accommodation. But
   “[i]f an inference is required for the evidence to be probative as to Appellee’s
   discriminatory animus in firing Appellant, the evidence is circumstantial, not
   direct.” Sandstad v. CB Richard Ellis, Inc., 309 F.3d 893, 897–98 (5th Cir.
   2002).
            Applying McDonnell Douglas, the district court correctly held that
   UMC had shown a legitimate basis for the firing, which Jones failed to rebut.
   UMC documented its reason for Jones’s termination by producing its
   employee conduct policy forbidding gossip, its record of the termination with
   stated reasons, and its record of Jones’s previous disciplinary history under
   that policy. Jones’s only evidence of pretext—his denial that his conduct
   amounted to gossip—falls short of the substantial evidence required to prove
   pretext. See Laxton, 333 F.3d at 579; see also, e.g., Lyons v. Katy Indep. Sch.
   Dist., 964 F.3d 298, 306–07 (5th Cir. 2020). Summary judgment on Jones’s
   discriminatory-firing claim was therefore proper.
                                         C.
            The parties also dispute on appeal whether Jones properly mitigated
   damages after being fired. See, e.g., West v. Nabors Drilling USA, Inc., 330
F.3d 379, 393 (5th Cir. 2003) (citation omitted). The district court did not
   reach this affirmative defense because it mistakenly granted summary
   judgment on both of Jones’s ADA claims. We decline to address the issue in
   the first instance and leave it for the district court to address on remand.




                                          7
Case: 19-11364   Document: 00515643390        Page: 8   Date Filed: 11/18/2020




                               No. 19-11364


                                   IV.
         For the foregoing reasons, we AFFIRM in part, VACATE in part,
   and REMAND for further proceedings.




                                    8